Title: To James Madison from Anthony Merry, 5 August 1806
From: Merry, Anthony
To: Madison, James



Sir,
Washington August 5th. 1806

I have received the Honor of your Letter of this Date, and transmit to you inclosed a Passport for the Vessel which you mention to have given Orders to be chartered for the Purpose of Conveying to Tunis Sidi Soliman Mellimelli the Ambassador from that State, with his Suite and Property, having, agreeably to your Desire, left Blanks for the Names of the Vessel and Master.  I have the Honor to be, with great Consideration and Respect, Sir, Your most obedient humble Servant

Ant. Merry

